PER CURIAM.
We affirm Thomas Melvin Bright’s convictions for possession of cocaine, marijuana, and drug paraphernalia, and uttering a forged instrument.1 We also affirm Bright’s sentences of two years of community control followed by three years’ probation for the uttering and possession of cocaine convictions, and one concurrent year of probation for the possession of marijuana and paraphernalia convictions.
We reverse the imposition of costs however, without prejudice to the reimposition of statutorily authorized costs after proper notice and hearing, provided that the written order recites citation to statutory authority for any costs imposed. Snyder v. State, 662 So.2d 1033, 1033 (Fla. 1st DCA 1995) (holding that a fee for First Step is not statutorily authorized); Brown v. State, 681 So.2d 834 (Fla. 1st DCA 1996) (holding that it is error to impose a fee without providing notice to the defendant of his right to contest the amount, and error to fail to include in the written order a citation of statutory authority for the fee).
MINER, WEBSTER and LAWRENCE, JJ., concur.

. Bright committed these crimes on August 24, 1995 and November 6, 1995.